In an ac*509tion to foreclose a mechanic’s lien, the defendant Howard M. Lorber appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated March 31, 2005, which granted the plaintiff’s oral motion for leave to enter a default judgment against him and denied his motion, in effect, to dismiss the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because any right to appeal therefrom terminated with the entry of a final judgment in the action (see Matter of Aho, 39 NY2d 241 [1976]) and, in any event, no appeal lies as of right from that portion of the order which did not decide a motion made on notice, and leave to appeal has not been granted (see CPLR 5701 [a], [c]). Rivera, J.E, Krausman, Skelos and Balkin, JJ., concur.